Citation Nr: 0507649	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to October 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In addition to the issue noted above, the statement of the 
case (SOC) dated in August 2003 included the issues of 
service connection for a right knee disability and for 
hypertension.  In VA Form 9, substantive appeal, filed by the 
veteran in August 2003, the veteran perfected his appeal only 
as to the matter of service connection for residuals of a 
left knee injury.  Thus, that is the only matter before the 
Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The service medical records reflect that in September 1973, 
the veteran fell on the mat while wrestling and landed on his 
left knee.  He tried to put weight on it, and fell again, at 
which time his left knee "locked up."  An examination 
shortly thereafter revealed moderate swelling and tenderness 
over the lateral joint.  The veteran was diagnosed as having 
a possible lateral meniscus tear of the left knee.  In a 
report from an x-ray study dated in October 1973, the 
radiologist reported no significant abnormalities.  The Board 
also notes that the veteran's service personnel records 
indicate that he may have incurred additional trauma to his 
left knee; he was awarded a Parachutist Badge and there are 
notations in the service medical records of multiple joint 
pain and no jumping (parachute) profiles.  The report of the 
veteran's separation from service examination, performed in 
September 1977, is silent for any indication of a left knee 
disability, to include residuals of a left knee injury.  

Post-service medical records do not include any mention of 
treatment or symptoms associated with an injury to the left 
knee.  However, the veteran has not been afforded a VA 
examination for the purpose of determining if he has a 
current left knee disability and, if so, obtaining an opinion 
as to whether such began during or is linked to in-service 
trauma.  (A VA examination conducted in April 2003, but it 
did not include an evaluation of the left knee.)  

VA must afford the claimant an examination when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Given the in-
service findings noted above, and the veteran's contention of 
ongoing symptomatology associated with his left knee since 
the injury while on active duty, the Board finds that an 
orthopedic examination that includes a nexus opinion is 
necessary to adjudicate this appeal.  Id.; 38 C.F.R. 
§ 3.159(c)(4)(2004).  

The RO should also ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

In view of the foregoing, the Board hereby remands this 
matter for additional development as noted below.  

1.  The RO should also ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the VCAA.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  

2.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who treated the veteran 
for a left knee disability since his 
separation from service.  After securing 
the necessary releases, the RO should 
obtain these records.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature, extent and etiology of any 
left knee disability that may be present.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After the 
examination is completed, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent or more likelihood) that current 
disability of the left knee, if found, 
began during or is causally related to 
any incident of service, to include the 
documented left knee injury, which 
resulted in a suspicion of a meniscus 
tear, and the veteran's parachute 
jumping. 

Any additional studies or tests required 
to render this opinion should be 
scheduled and conducted accordingly.  

If the requested medical opinion cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is asked to provide a rationale 
for any conclusions reached.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


